Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 1 of 21 PAGEID #: 2036




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

 WYNAKY JACKSON,

                      Plaintiff,          :
                                                 Case No. 2:19-cv-5324
           v.
                                                 Judge Sarah D. Morrison
                                                 Magistrate Judge Chelsey M.
                                                 Vascura
 AETNA LIFE INSURANCE
 COMPANY, et al.,                         :

                      Defendants.


                               OPINION AND ORDER

       Plaintiff Wynaky Jackson brings this action under Section 502 of the

 Employee Retirement Income Security Act of 1974 (“ERISA”) [29 U.S.C. § 1132]

 following Defendant Aetna Life Insurance Company’s (“ALIC”) denial of benefits.

 (See Compl., ECF No. 1.) ALIC filed the Administrative Record under seal. 1 (See

 ECF No. 12.) Thereafter, both parties moved for judgment on the Administrative

 Record. (ECF Nos. 15, 16.) Ms. Jackson and ALIC have each responded to the

 other’s motion. (ECF Nos. 17, 18.) This matter is now ripe for consideration. For the

 reasons set forth below, ALIC’s Motion for Judgment on the Administrative Record

 (ECF No. 15) is GRANTED and Ms. Jackson’s Motion for Judgment on the

 Administrative Record (ECF No. 16) is DENIED.




       1   The Administrative Record is contained in ECF Nos. 12-1–12-5.
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 2 of 21 PAGEID #: 2037




 I.    BACKGROUND

       Ms. Jackson began working for Boehringer Ingelheim Corporation as a

 Logistics Technician in 1998. (See Admin. R., PAGEID # 126.) Her job duties

 included:

       accurately pick, pack, stage, scale, and load customer orders for
       external/internal movement and prepare all pertinent documentation;
       monitor and maintain adequate supply of operating supplies; provide
       clean up and light maintenance duties; actively receive and put away
       incoming products and supplies; load and unload trucks and provide
       accurate documentation; store, receive, and transact material moves;
       select and print deliveries and report any material issues; check
       accuracy of documents to ensure proper movement of inventory; conduct
       inventory counts; contact carriers and coordinate pickups and deliveries,
       prepare pertinent documentation for exports, process orders, and
       shipping memos; and operate a hand scanner and fork truck.

 (Id., PAGEID # 1365. See also id., PAGEID # 1880–93.) The Logistics Technician

 position required Ms. Jackson to perform medium strength-level work, including

 frequently lifting up to 35 pounds, occasionally lifting up to 50 pounds, and sitting,

 standing, and walking for up to six hours each workday. (Id., PAGEID # 1889–90.)

 Ms. Jackson held the position for 17 years, but pain in her left heel and ankle

 required Ms. Jackson to take leave in October 2015. (See id., PAGEID # 126.)

       Upon taking leave and through August 2018, Ms. Jackson continued to

 experience pain, hypersensitivity to touch, and functional limitations in her left

 ankle and foot. Despite two surgeries, clinical findings showed recurrence of bone,

 joint, tendon, and nerve abnormalities. Ms. Jackson failed a course of specialized

 physical therapy and relied on assistive devices for ambulation and pain

 management. Throughout that time, Ms. Jackson received benefits from Boehringer

 Ingelheim-sponsored disability plans. After those benefits were discontinued, Ms.

                                            2
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 3 of 21 PAGEID #: 2038




 Jackson filed her Complaint against ALIC and the Boehringer Ingelheim

 Corporation Long Term Disability Plan (the “Plan”). 2 (Compl.) Ms. Jackson alleges

 that the Plan’s claims administrator and underwriter, ALIC, wrongly denied her

 benefits to which she is entitled under the Plan. (See, id.)

       A.     Relevant Plan/Policy Provisions

       The Administrative Record includes Plan Documents, including the Plan’s

 Certificate-Booklet, Policy, and Schedule of Benefits. (See Admin. R.) Provisions

 relevant to the case now before the Court are summarized or excerpted below.

       Boehringer Ingelheim Corporation established and maintains the Plan, for

 the benefit of its eligible employees, to provide income replacement for non-

 occupational illness and injury that prevents participants from working. (See id.,

 PAGEID # 50, 51, 54.) The Plan is an employee welfare benefit plan subject to

 ERISA. (See id., PAGEID # 75–76. See also ERISA § 3(1) [29 U.S.C. § 1102(1)].) The

 Plan is fully-insured—in other words, benefits are paid out through an insurance

 policy underwritten by ALIC. (Id.) The Plan Documents provide the following

 details pertaining to the Plan’s application and administration:

       When Benefits Are Payable
       Once you meet the LTD test of disability, your long term disability
       benefits will be payable after the Elimination Period, if any, is over. No
       benefit is payable for or during the Elimination Period. The Elimination
       Period is the amount of time you must be disabled before benefits
       start. . . .




       2By stipulation of the parties, the Plan was dismissed from this action on
 January 29, 2020. (ECF No. 5.) Accordingly, ALIC is the only remaining Defendant.

                                            3
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 4 of 21 PAGEID #: 2039




       Your Long Term Disability benefits will be payable for as long as your
       period of disability benefit eligibility continues but not beyond the end
       of the Maximum Monthly Benefit Period. . . .

 (Id., PAGEID # 54 (all emphasis in original).)

       Test of Disability []
       From the date that you first became disabled and until monthly benefits
       are payable for 24 months you meet the test of disability on any day
       that:

          •   You cannot perform the material duties of your own
              occupation solely because of an illness, injury or disabling
              pregnancy-related condition; and
          •   Your earnings are 80% or less of your adjusted predisability
              earnings.

       After the first 24 months of your disability that monthly benefits are
       payable, you meet the plan’s test of disability on any day you are unable
       to work at any reasonable occupation solely because of an illness,
       injury or disabling pregnancy-related condition.

 (Id., PAGEID # 55 (all emphasis in original).)

       When Long Term Disability Benefit Eligibility Ends []
       You will no longer be considered as disabled nor eligible for long term
       monthly benefits when the first of the following occurs:

          •   The date you no longer meet the LTD test of disability, as
              determined by [ALIC]. . . .

 (Id., PAGEID # 56.)

       Own Occupation
       The occupation that you are routinely performing when your period of
       disability begins. Your occupation will be viewed as it is normally
       performed in the national economy instead of how it is performed:

          •   For your specific employer; or
          •   At your location or work site; and
          •   Without regard to your specific reporting relationship.

 (Id., PAGEID # 71.)




                                           4
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 5 of 21 PAGEID #: 2040




       Reasonable Occupation
       This is any gainful activity:

            •   For which you are, or may reasonably become, fitted by education,
                training, or experience; and
            •   Which results in, or can be expected to result in, an income of
                more than 80% of your adjusted predisability earnings.

 (Id., PAGEID # 72 (all emphasis in original).)

       Claim Determinations; ERISA Claim Fiduciary. For the purpose of
       [ERISA § 503 (29 U.S.C. § 1153)], We [(ALIC)] are a fiduciary with
       complete authority to review all denied claims for benefits under this
       Policy. . . . In exercising such fiduciary responsibility, We shall have
       discretionary authority to determine whether and to what extent
       eligible employees and beneficiaries are entitled to benefits and to
       construe any disputed or doubtful terms under this Policy, the
       Certificate or any other document incorporated herein. We shall be
       deemed to have properly exercised such authority unless We abuse our
       discretion by acting arbitrarily and capriciously. We have the right to
       adopt reasonable policies, procedures, rules, and interpretations of this
       Policy to promote orderly and efficient administration.

 (Id., PAGEID # 93 (all emphasis in original).)

       B.       Administrative Claim

       Ms. Jackson’s claim for Plan benefits was first approved as of April 23, 2016.

 (Id., PAGEID # 121–22.) In other words, ALIC determined that Ms. Jackson could

 not perform the duties of a Logistics Technician. Ms. Jackson was approved for

 Social Security disability benefits as of November 24, 2016. (Id., PAGEID # 1090–

 93.) In August of 2017, ALIC notified Ms. Jackson that the test of disability

 applicable to her claim would change, and, as of April 22, 2018, she would be

 required to show that she could not perform the duties of “any reasonable

 occupation.” (Id., PAGEID # 162.) On March 8, 2018, ALIC sent a letter to Ms.

 Jackson, advising that her claim had been approved to continue beyond the 24-



                                            5
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 6 of 21 PAGEID #: 2041




 month mark “as long as [she] continue[d] to meet the Plan definition” of disability.

 (Id., PAGEID # 171.) The letter also advised that ALIC would “continue to monitor

 [her] disability status by periodically requesting updated medical and/or other

 documentation to verify . . . continued eligibility for Long-Term Disability benefits.”

 (Id.)

         Ms. Jackson’s claim file, including medical records and Attending Provider

 Statements (each an “APS”), was referred to ALIC’s clinical consultant Dr. Louise

 Babineau for review in late-Summer 2018. (See id., PAGEID # 396.) Dr. Babineau

 concluded:

         There is medical evidence to support restrictions and limitations of full
         time seated capacity, use of assistive device and occasional lift up to 10
         [pounds]. Claimant has history of surgery 1/2016 retrocalcaneal spur
         excision and Achilles tendon repair left foot. She had second surgery
         2/23/17 of left Achilles debridement/excision and left ankle [flexor
         hallucis longus] tendon transfer. She has symptoms of left ankle pain
         and swelling with examination documenting left ankle limited range of
         motion, tenderness along peroneal tendons with examination
         documenting left ankle limited range of motion, tenderness along
         peroneal tendons with diffuse tenderness left leg. She has improved
         function and less pain with the use of an ankle brace. . . . I would
         consider her to be at maximum medical improvement, her condition
         being chronic with no significant improvement in capacity anticipated.

 (Id., PAGEID # 399.) Adopting Dr. Babineau’s conclusion, ALIC ordered a

 transferable skills and labor market analysis on Ms. Jackson’s claim from its

 vendor, Coventry. (Id., PAGEID # 172–74.) Coventry returned its analysis on

 August 13, 2018. (Id., PAGEID # 1364–72.) The analysis concluded that Ms.

 Jackson could perform the duties of a procurement clerk, credit checker, or

 dispatcher, each of which was available in the central Ohio job market and would

 yield a wage of at least $16.29 per hour (80% of Ms. Jackson’s adjusted predisability

                                             6
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 7 of 21 PAGEID #: 2042




 earnings). (Id.) Coventry’s report detailed the parameters used to run the analysis

 for Ms. Jackson’s claim:

       A [transferable skills analysis] using Oasys software was generated to
       identify suitable matches with a wage of $16.29 per hour and [specific
       vocational preparation (“SVP”) level] of 1-5 based on Ms. Jackson’s work
       history. Parameters were set for full-time sedentary physical demand
       level work with consideration given to seated work with occasional
       lifting up to 10 pounds and use of an ankle brace. . . . The sedentary
       occupations are expected to allow a seated posture at an ergonomically
       correct workstation with the ability for sit/stand as needed. The work
       tasks vary with each occupation, requiring occasional change of position,
       which is expected to involve at least 5 minutes of positional change per
       hour.

 (Id., PAGEID # 1367.) For each of the three proposed occupations, Coventry made

 the following specific finding:

       A review of the job description, substantial job duties, and materials
       associated with the selected occupation indicates that it is reasonable to
       expect duties can be performed at an ergonomically correct workstation
       within Ms. Jackson’s functional abilities of seated work, no lifting over
       10 pounds, with the use of an ankle brace.

 (Id., PAGEID # 1367–68.)

       On August 14, 2018, ALIC sent a letter to Ms. Jackson advising that her

 benefits were being discontinued. (Id., PAGEID # 175–77.) The letter explained:

       We approved your claim in March 2018 as we felt you met the second
       definition of disability as being disabled from performing the material
       duties of any reasonable occupation for which you may be suited by
       education, training and/or experience within a reasonable wage.
       Recently, we reviewed your claim to determine your continued eligibility
       for LTD benefits beyond the initial 24 Months period. Based upon our
       review, we have determined that you no longer meet the disability
       definition under the Policy that requires you to be disabled from “any
       occupation.”

       ...



                                           7
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 8 of 21 PAGEID #: 2043




         At this time, it appears you have limitations that would preclude you
         from returning to work at your prior occupation. Based on the medical
         evidence available to us, there is no medical evidence that would prevent
         you from working within the restrictions of able to sit with ability to
         change positions as needed for comfort for 8 hours per day/5 days per
         week, use of assistive device and occasional lifting up to 10 pounds.
         There is no documentation or observation of sitting intolerance.

         ...

         In view of the above, [ALIC] is terminating your claim for disability
         benefits effective 8/15/2018, on the basis that you are not totally disabled
         from performing any reasonable occupation for which you are qualified
         for by education, training or experience. . . .

 (Id.) The letter also listed the three occupations identified in Coventry’s analysis,

 including their title, SVP (in each case, “Sedentary”), and mean wage. (Id.)

 “Sedentary Occupation” was defined in the letter to include:

         Exerting up to 10 pounds of force occasionally, and/or a negligible
         amount of force, frequently to lift, carry, push, pull, or otherwise move
         objects. Sedentary work involves sitting most of the time, but may
         involve walking or standing for brief periods of time. Jobs are sedentary
         if walking and standing are required only occasionally and all other
         sedentary criteria are met.

 (Id.)

         ALIC’s claim notes reflect that Ms. Jackson called to discuss the letter. (See

 id., PAGEID # 467.) A summary of that call reflects that ALIC told Ms. Jackson

 that the file supported an ability to sit, and change positions as needed. (Id.) Ms.

 Jackson disagreed, indicating that she was preparing for a third surgery. (Id.)

 ALIC’s representative advised Ms. Jackson that she could send “updated medical,”

 which would be taken “to a roundtable with doctor [sic] and review[ed] for possible

 reinstatement” of benefits. (Id.)




                                              8
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 9 of 21 PAGEID #: 2044




         Ms. Jackson enlisted the help of her treating podiatrist, Dr. Bradley Mehl, to

 provide updated medical records. However, ALIC found that those records “were not

 enough to change [their] decision.” (Id., PAGEID # 179.) Specifically, because the

 APS provided in the supplement

         lists restrictions to using the brace/boot on your left leg when you are
         standing or walking. There are no limitations listed in the [APS] or the
         medical records that would prevent you from doing work primarily from
         a seated position, as we outlined in our letter dated 8/14/2018. There are
         no restrictions noted in the records that would prevent you from sitting
         or using your arms and hands.

 (Id.)

         Ms. Jackson then filed a formal appeal. (See id., PAGEID # 181.) As part of

 the review process, ALIC engaged Reliable Review Services to review the claim file

 and a peer-to-peer consult between one of their physician reviewers and Ms.

 Jackson’s providers. (See id., PAGEID # 441.) Dr. Dawn Masternick delivered her

 report on February 18, 2019. (Id., PAGEID # 952–66.) Dr. Masternick reviewed Ms.

 Jackson’s claim file, including medical treatment notes, and had a telephone

 conversation with Dr. Mehl. (Id.) Dr. Masternick summarized their conversation as

 follows:

         Discussion occurred with Dr. Mehl on 02/13/2019. He relates that he is
         treating the claimant for Achilles tendonitis, peroneal tendonitis, and
         nerve entrapment. He relates that he is also treating her for a
         concomitant hallux limitus, but this is not what is causing the disability.
         Dr. Mehl states that the claimant has a major muscle imbalance causing
         functional impairment. She also has nerve entrapment and chronic
         pain. He relates that the claimant is able to weight bear to tolerance,
         which is poor and very limited due to pain. He states that she has
         significant rearfoot limitations due to guarding from pain and the
         muscle imbalance. He states that she wears a brace or the CAM boot to
         help prevent rearfoot motion and limit pain, which helps minimally. Dr.
         Mehl states that the claimant has pain after a very short period of time

                                             9
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 10 of 21 PAGEID #: 2045




       on her foot. He states that the claimant can drive an automatic, he has
       not restricted her driving. Dr. Mehl relates that there is not any way
       that the claimant could operate a manual vehicle due to the muscle
       imbalance and pain in her left foot. Dr. Mehl states that the claimant
       has been taking Duexis. Otherwise, she is not currently on any other
       medications.

 (Id., PAGEID # 962–63.) Based on her conversation with Dr. Mehl and her review of

 the written record, Dr. Masternick concluded that Ms. Jackson suffered the

 following functional limitations:

       The disabling diagnoses are: Achilles tendonitis left, peroneal tendonitis
       left, pain in the left foot, neuritis/sural nerve entrapment. The claimant
       would have the following restrictions from 08/15/2018 to the present:

              Walking and standing: infrequent (1% to 6% of the time).
              No standing on the left foot.
              Must use a boot or brace when weight bearing and may use an
              assistive device.
              No stooping, squatting, pushing or climbing of ladders or stairs.

 (Id., PAGEID # 963–64.)

       On February 21, 2019, ALIC sent Dr. Masternick’s report for an internal

 “Vocational Rehab Review.” (See id., PAGEID # 446–47, 451.) John Hall, Senior

 Vocational Rehabilitation Consultant (see id., PAGEID # 1450), submitted the

 following:

       Per check of OASYS system, these occupations involve sitting and/or
       lift/carry up to 10lbs occasionally. They do not involve walking, climbing
       of stairs/ladder, stooping, squatting, or pushing. Also, a person
       performing these identified occupations should be able to wear a brace,
       as these are classified as sedentary occupations. Consequently the
       previously identified occupations [(procurement clerk, credit checker,
       and dispatcher)] would appear to coincide with the updated restrictions
       and limitations.

 (Id., PAGEID # 448.)




                                          10
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 11 of 21 PAGEID #: 2046




       On February 28, 2019, ALIC issued its determination on appeal. (Id.,

 PAGEID # 190–92.) Based on the conclusions of Dr. Masternick and Mr. Hall, ALIC

 upheld is August 2018 decision terminating benefits under the Plan. (Id.)

       C.     Attending Provider Statements

       Throughout Ms. Jackson’s disability claim and appeal, ALIC received several

 APSes from her treating physicians. The APSes appropriately reflect and

 summarize the voluminous medical record.

       On November 5, 2015, Dr. Robert Mendicino—who performed Ms. Jackson’s

 January 2016 ankle surgery—completed an APS indicating that she was “non-

 weight bearing” and required the use of a controlled ankle movement (“CAM”)

 walker. (Id., PAGEID # 1824.) The following month, Dr. Mendicino completed two

 additional APSes. The first, dated February 4, 2016, indicated that Ms. Jackson was

 limited to “No bearing weight on [left] foot. No walking, standing.” (Id., PAGEID

 # 1776.) She could, however, perform “sitting, working at a desk-seating.” (Id.) The

 second, dated February 11, 2016, reiterated that Ms. Jackson was non-weight

 bearing. (Id., PAGEID # 1827.) In a March 24, 2016 APS, Dr. Mendicino indicated

 that Ms. Jackson “cannot push, carry heavy weights” but that she could “drive, or

 sedentary for 8 hrs.” (Id., PAGEID # 1917.)

       Ms. Jackson’s primary care provider, Dr. Howard Bellin, stated on an April

 22, 2016 APS that Ms. Jackson could not “walk or sit for prolonged periods–pain.”

 (Id., PAGEID # 754–55.) Rheumatologist Dr. Heather Lake indicated on an APS

 completed the following month that Ms. Jackson was unable to “stand/walk.” (Id.,

 PAGEID # 858.) Orthopedic surgeon Dr. Nicholas Cheney completed an APS on

                                          11
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 12 of 21 PAGEID #: 2047




 July 1, 2016, wherein he advised that Ms. Jackson had “limited weight bearing left

 foot/ankle.” Finally, podiatrist Dr. Ralph Napolitano stated on an August 24, 2016

 APS that Ms. Jackson suffered from “severe leg [and] foot pain” and was unable to

 ambulate, though she could perform “any seated work activity.” (Id., PAGEID

 # 651.)

       Dr. Mehl submitted three additional APSes to ALIC. The first, dated June 14,

 2017, indicated that Ms. Jackson was capable of continuous (67–100% of the time)

 sitting and occasional (1–33% of the time) standing/walking. (Id., PAGEID # 1116.)

 On October 30, 2018, Dr. Mehl indicated that Ms. Jackson was restricted to “no

 standing left foot, wear boot/brace at left [lower extremity] for walking” but that she

 could “ambulate [with] boot/brace on left [lower extremity.]” (Id., PAGEID # 991.)

 Dr. Mehl repeated that opinion verbatim on a February 28, 2018 APS. (Id., PAGEID

 # 1062.)

 II.   STANDARD OF REVIEW

       In a challenge to denial of benefits under ERISA § 502, the plaintiff must

 prove, by a preponderance of evidence, that she is entitled to receive the benefit.

 Javery v. Lucent Tech., Inc. Long Term Disability Plan, 741 F.3d 686, 700–701 (6th

 Cir. 2014 (citing Tracy v. Pharmacia & Upjohn Absence Payment Plan, 195 F. App’x

 511, 516 n. 4 (6th Cir. 2006)). The challenge is reviewed by the courts under a de

 novo standard—unless the plan expressly grants its administrator or fiduciary

 discretionary authority “to determine eligibility for benefits or to construe the terms

 of the plan.” Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). See

 also Yaeger v. Reliance Std. Life Ins. Co., 88 F.3d 376, 380 (6th Cir. 1996) (quoting

                                           12
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 13 of 21 PAGEID #: 2048




 Perry v. Simplicity Eng’g, 900 F.2d 963, 965 (6th Cir. 1990)). If a plan does grant

 discretionary authority, “application of the highly deferential arbitrary and

 capricious standard of review is appropriate[.]” Yaeger, 88 F.3d at 380. The parties

 here agree that the arbitrary and capricious standard applies.

       “A decision reviewed according to the arbitrary and capricious standard must

 be upheld if it results from ‘a deliberate principled reasoning process’ and is

 supported by ‘substantial evidence.’” Schwalm v. Guardian Life Ins. Co. of Am., 626

 F.3d 299, 308 (6th Cir. 2010) (quoting Baker v. United Mine Workers of Am. Health

 & Ret. Funds, 929 F.2d 1140, 1144 (6th Cir. 1991)). Judicial review is no “rubber

 stamp”—rather the court examines the “quantity and quality of the medical

 evidence on each side.” Id., (citing Evans v. UnumProvident Corp., 434 F.3d 866,

 876 (6th Cir. 2006). “[T]hough the [arbitrary and capricious] standard is not without

 some teeth, it is not all teeth.” McClain v. Eaton Corp. Disability Plan, 740 F.3d

 1049, 1064 (6th Cir. 2014). “When it is possible to offer a reasoned explanation,

 based on the evidence, for a particular outcome, that outcome is not arbitrary or

 capricious.” Shields v. Reader’s Digest Ass’n, Inc., 331 F.3d 536, 541 (6th Cir. 2003)

 (quoting Davis v. Kentucky Fin. Cos. Ret. Plan, 887 F.2d 689, 693 (6th Cir. 1989)).

 “When reviewing a denial of benefits under ERISA, a court may consider only the

 evidence available to the administrator at the time the final decision was made.”

 McClain, 740 F.3d at 1064 (citing Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d

 609, 615 (6th Cir. 1998)).




                                           13
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 14 of 21 PAGEID #: 2049




 III.   ANALYSIS

        A.    ALIC’s Motion for Judgment on the Administrative Record

        In its Motion for Judgment on the Administrative Record, ALIC argues that

 its decision to deny Ms. Jackson’s claim for benefits after the first 24 months was

 not arbitrary or capricious, because the evidence shows that she failed to satisfy the

 Plan’s test of disability after that time. (See, generally, ECF No. 15.) The Plan

 provides that, after the initial 24 months of receiving benefits, a participant will

 only be entitled to further benefits if she is unable to work at any reasonable

 occupation—in other words, “any gainful activity for which you [the participant]

 are, or may reasonably become, fitted by education, training or experience; and

 which results in, or can be expected to result in, an income of more than 80% of your

 adjusted predisability earnings.” ALIC’s position is the opinions of medical

 reviewers, the medical records in the claim file, and the vocational analyses support

 the conclusion that Ms. Jackson was capable of working at a reasonable occupation,

 within a limited range of sedentary work. The Court agrees.

        Substantial evidence supports ALIC’s decision denying benefits. Nearly every

 APS submitted over the course of years indicates that Ms. Jackson was capable of

 performing seated work with use of an assistive device, such as a brace or boot. The

 reports of Dr. Babineau and Coventry, and later Dr. Masternick and Mr. Hall, also

 concluded that Ms. Jackson could perform seated work. Ms. Jackson points to two

 pieces of evidence indicating otherwise: Dr. Bellin’s 2016 APS in which he opined

 that Ms. Jackson could not sit for prolonged periods due to pain; and Ms. Jackson’s

 own representations to ALIC about experiencing discomfort when seated. Pointing

                                           14
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 15 of 21 PAGEID #: 2050




 to evidence supporting an opposite conclusion does not, however, establish that

 ALIC’s decision to terminate benefits is unsupported by substantial evidence. Cf.

 Fenwick v. Hartford Life & Accident Ins. Co., __ F. App’x __, 2021 WL 100549, at *8

 (6th Cir. 2021) (“[U]nder the substantial evidence standard, we ask only whether

 [the administrator’s] decision was within the realm of reasonability; if it was, we

 ‘defer[] to that finding even if there is substantial evidence in the record that would

 have supported an opposite conclusion.’”) (quoting Blakley v. Comm’r of Soc. Sec.,

 581 F.3d 399, 406 (6th Cir. 2009) (internal quotation marks omitted)).

       Ms. Jackson next argues that the evidence does not establish that she could

 perform the full range of sedentary work. She looks to the definition of “sedentary

 work” used in ALIC’s benefit determination letters:

       involves exerting up to 10 lbs. of force occasionally or a negligible
       amount of force frequently to lift, carry, push, pull or otherwise move
       objects, including the human body. Sedentary work involves sitting most
       of the time, but may involve walking and/or standing for brief periods of
       time. Jobs may be defined as Sedentary when walking and standing are
       required only occasionally and all other sedentary criteria are met.

 (See, e.g., Admin. R., at PAGEID # 191.) “Occasionally” is defined as 1–33% of the

 time. However, Dr. Masternick opined that Ms. Jackson could walk or stand only

 infrequently, or 1–6% of the time. Ms. Jackson effectively argues that Dr.

 Masternick’s opinion that she could not perform the full range of sedentary work

 equates to an opinion that she could not work at all. In Ms. Jackson’s view, “all

 sedentary occupations contemplate standing and walking, even if the occupational

 title description does not say so.” (ECF No. 18, 6.) This position is at odds with the

 definition of sedentary work. The definition does not say that all sedentary jobs


                                           15
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 16 of 21 PAGEID #: 2051




 must involve walking or standing; rather, it says that sedentary work may involve

 walking or standing. Cf. S.S.R. 96-9p, 1996 WL 374185, at *1 (acknowledging that,

 in the Social Security context, “a finding that an individual has the ability to do less

 than a full range of sedentary work does not necessarily equate with a decision of

 ‘disabled’”).

        Ms. Jackson cites two cases in support of her interpretation. 3 Neither helps.

 The court in Watson v. Western & Southern Fin. Group. Flexible Benefits Plan,

 indeed stated that “[a] ‘sedentary job’ . . . is one that involves ‘sitting’ and ‘walking

 and standing are required occasionally.’” 406 F. Supp. 3d 600, 611 (E.D. Ky. 2019)

 (quoting 20 C.F.R. § 404.1567(a)). However, its analysis pertained to an individual

 whose claim for disability benefits was under an “own occupation” standard, whose

 job description included capacity to “walk to meetings,” and who could not walk (due

 to severe osteoarthritis of the knees), operate a manual wheelchair (due to issues in

 her shoulder), or use a motorized wheelchair (due to her weight). Id. at 611–12.

 Further, the quoted regulation itself states that “[a]lthough a sedentary job is

 defined as one which involves sitting, a certain amount of walking and standing is

 often necessary in carrying out duties.” 20 C.F.R. § 1567(a) (emphasis added). Ms.

 Jackson next cites Calhoun v. Life Ins. Co. of N. Am., 665 F. App’x 485 (6th Cir.

 2016). The Calhoun court struck down the defendant’s reliance on a physical ability


        3Ms. Jackson also offers an “illustrative exercise,” detailing the extent to
 which a Judicial Officer (a sedentary strength job) purportedly must walk. Though
 intended to show that walking is necessary to perform sedentary jobs, the exercise
 misses the mark. It fails to account for commonplace accommodations for our
 differently abled colleagues, and implies an artificial ceiling on their career
 progression in the justice system.

                                             16
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 17 of 21 PAGEID #: 2052




 assessment indicating that the plaintiff could sit for a cumulative total of 66% of the

 workday (and could, therefore, work full-time) as a basis for denying disability

 benefits, in part because medical records showed that the plaintiff could not tolerate

 sustained sitting or standing. Id. at 495–96. In this case, there is virtually no

 medical evidence that Ms. Jackson could not tolerate sustained sitting.

       Finally, Ms. Jackson argues that ALIC failed to provide a well-reasoned

 explanation of why its determination conflicts with that of the Social Security

 Administration (“SSA”). The Court disagrees. A plan administrator’s failure to

 explain the reasons behind a decision inconsistent with the SSA’s may weigh in

 favor of a finding that the administrator’s decision was arbitrary or capricious. See

 Calhoun, 665 F. App’x at 492 (internal citation omitted). See also DeLisle v. Sun

 Life Assurance Co. of Canada, 558 F.3d 440, 446 (6th Cir. 2009) (noting that “there

 is no technical requirement to explicitly distinguish a favorable Social Security

 determination in every [ERISA] case”). However, ALIC’s February 27, 2019 letter,

 notifying Ms. Jackson that her appeal was denied, included the following:

       We understand that you were approved for Social Security Disability
       Income (SSDI) benefits in May 2017. The reviews completed by the
       Social Security Administration (SSA) and by your group coverage are
       done independently of each other, and are not always the same. The
       difference between our determination and the SSDI determination may
       be driven by the SSA regulations. For example, SSA regulations require
       that certain disease/diagnoses or certain education or age levels be given
       heavier or even controlling weight in determining whether an individual
       is entitled to SSDI benefits. Our review finds that we agree with the
       SSA that you were unable to work in your own (original) occupation in
       2017. However, more recent examination findings from your attending
       physician have failed to reveal abnormal examination findings that
       would prevent you from working in any reasonable occupation as
       defined by the group coverage. In addition, a vocational assessment has


                                            17
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 18 of 21 PAGEID #: 2053




       identified three occupations available to you in your local labor market
       that fit within the definition of any reasonable occupation. Therefore,
       even though you are receiving SSDI benefits, we are unable to give it
       significant weight in our determination . . .

 (Admin. R., PAGEID # 190–92.) The Court finds no error in ALIC’s explanation.

 ALIC explained that SSDI determinations are made independently and under

 different criteria than Plan benefit determinations. Cf. Black & Decker Disability

 Plan v. Nord, 538 U.S. 822, 832–34 (2003) (summarizing the “critical differences

 between the Social Security disability program and ERISA benefit plans”). ALIC

 further confirmed that it reviewed Ms. Jackson’s recent reliable medical evidence to

 determine whether she satisfied the Plan test of disability and found that she did

 not. Nothing more is required.

       In light of the above, ALIC’s Motion for Judgment on the Administrative

 Record is GRANTED.

       B.     Ms. Jackson’s Motion for Judgment on the Administrative
              Record

       Ms. Jackson’s Motion for Judgment on the Administrative Record sets out

 four arguments supporting her position that ALIC’s denial of benefits was arbitrary

 and capricious. Specifically, that: (i) the evidence does not support a conclusion that

 she had full capacity for sedentary work; (ii) ALIC violated its duty to investigate

 conclusions supplied by vendors before adopting those conclusions as a basis to deny

 the claim; (iii) ALIC failed to provide full information to its vendors; and (iv) ALIC

 relied on a flawed vocational report. Each argument is unavailing.




                                           18
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 19 of 21 PAGEID #: 2054




        Ms. Jackson’s first argument—that the evidence does not support a finding

 that she has full sedentary capacity for work—is addressed above. That discussion

 will not be repeated here.

        Ms. Jackson next argues that ALIC violated its fiduciary duties by failing to

 investigate how Dr. Masternick’s conclusion might have changed Coventry’s

 assessment. 4 However, the Administrative Record shows that ALIC did investigate

 how Dr. Masternick’s conclusion impacts the range of jobs that Ms. Jackson might

 be able to perform. The claim was referred to ALIC’s internal vocational specialist,

 John Hall, who concluded that the occupational titles in Coventry’s initial report

 remained viable options for Ms. Jackson. It is true, “a plan administrator must

 make some inquiry into whether the jobs selected are ones that the claimant can

 reasonably perform in light of specific disabilities.” Brooking v. Hartford Life and

 Accident Ins. Co., 167 F. App’x 544, 549 (6th Cir. 2006). But, nothing in the law

 requires ALIC to direct that inquiry to a specific vocational expert. ALIC satisfied

 its obligation to investigate in this case.

        Third, Ms. Jackson argues that her claim did not receive a full and fair

 review because neither Coventry nor Dr. Masternick were notified that Ms. Jackson

 had been awarded SSDI, and Dr. Masternick did not receive Coventry’s report. Ms.

 Jackson hypothesizes that Dr. Masternick’s conclusion would have been different

 had she known about the SSDI award, and that she could have disagreed with



        4 In her response to ALIC’s Motion, Ms. Jackson similarly argues that ALIC
 acted arbitrarily by sending Dr. Masternick’s report to Mr. Hall, instead of sending
 it back to Coventry. For the reasons set out here, this argument also fails.

                                               19
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 20 of 21 PAGEID #: 2055




 Coventry’s conclusion had she seen the report. First, as ALIC points out, Dr.

 Masternick indeed considered the SSDI award. (Admin. R. at PAGEID # 972.)

 Beyond that, Ms. Jackson does not establish why the SSDI award was relevant to or

 could have changed the outcome of Coventry’s analysis. (As detailed above, the

 definition of disability under the Social Security Act is different from the Plan test

 of disability.) Nor does she establish why Coventry’s analysis was relevant to or

 could have changed the outcome of Dr. Masternick’s review. (Dr. Masternick is not a

 vocational specialist.) The argument is simply unpersuasive.

       Finally, Ms. Jackson argues that ALIC arbitrarily relied on a flawed

 vocational report. In particular, she takes issues with the fact that two of the

 occupations on Coventry’s reports are semi-skilled, where the Logistics Technician

 is unskilled. Ms. Jackson bears the burden of proving that she is entitled to benefits

 under the Plan. But she fails to offer any explanation as to why she could not

 “reasonably become[] fitted by education, training, or experience” to perform those

 occupations

       Accordingly, Ms. Jackson’s Motion for Judgment on the Administrative

 Record is DENIED.




                                           20
Case: 2:19-cv-05324-SDM-CMV Doc #: 19 Filed: 03/22/21 Page: 21 of 21 PAGEID #: 2056




 IV.   CONCLUSION

       For the reasons set forth above, ALIC’s Motion for Judgment on the

 Pleadings (ECF No. 15) is GRANTED. Accordingly, Ms. Jackson’s Motion (ECF No.

 16) is DENIED.



       IT IS SO ORDERED.


                                      /s/ Sarah D. Morrison
                                      SARAH D. MORRISON
                                      UNITED STATES DISTRICT JUDGE




                                        21
